Name: Council Directive 90/652/EEC of 4 December 1990 amending Directive 87/167/EEC on aid to shipbuilding
 Type: Directive
 Subject Matter: international security;  political geography;  industrial structures and policy;  mechanical engineering;  economic policy
 Date Published: 1990-12-17

 Avis juridique important|31990L0652Council Directive 90/652/EEC of 4 December 1990 amending Directive 87/167/EEC on aid to shipbuilding Official Journal L 353 , 17/12/1990 P. 0045 - 0045COUNCIL DIRECTIVE of 4 December 1990 amending Directive 87/167/EEC on aid to shipbuilding (90/652/EEC) THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 92 (3) (d) and Article 113 thereof, Having regard to the proposal from the Commission(1), Having regard to the opinion of the European Parliament(2), Having regard to the opinion of the Economic and Social Committee(3), Whereas from the date of German unification onwards Directive 87/167/EEC(4) will apply in the territory of the united Germany; Whereas the shipbuilding industry in the former German Democratic Republic will require an urgent restructuring process; whereas the immediate application of the common maximum ceiling for production aid may not facilitate this process, and particular arrangements should be allowed to enable the shipbuilding industry of the former German Democratic Republic gradually to complete restructuring and comply with the aid regime applicable to the Community as a whole, HAS ADOPTED THIS DIRECTIVE: Article 1 Directive 87/167/EEC is hereby amended as follows: 1.The heading of Chapter IV shall be replaced by the following: 'SPAIN, PORTUGAL, AND THE TERRITORY OF THE FORMER GERMAN DEMOCRATIC REPUBLIC' 2.The following terms shall be added to Article 9 (1): '. . . nor in the territory of the former German Democratic Republic.' 3.The following paragraph shall be added to Article 9: '4. Operating aid for shipbuilding and ship conversion in the former German Democratic Republic may be considered compatible with the common market provided that: the shipbuilding industry has undertaken a systematic and specific restructuring programme, including capacity reductions, which can be considered capable of allowing it to operate competitively; the aid is being progressively reduced.' Article 2 This Directive shall apply from 3 October 1990, the date of German unification. Article 3 This Directive is addressed to the Member States. Done at Brussels, 4 December 1990. For the Council The President G. DE MICHELIS (1)OJ No C 248, 2. 10. 1990, p. 6. (2)Opinion delivered on 21 November 1990 (not yet published in the Official Journal). (3)Opinion delivered on 20 November 1990 (not yet published in the Official Journal). (4)OJ No L 69, 12. 3. 1987, p. 55.